           Case 2:21-cv-00971-JGB-SHK Document 28-1 Filed 04/30/21 Page 1 of 3 Page ID #:241



              1   William A. Wright, State Bar Number 193314
                    wwright@earlysullivan.com
              2   Sophia S. Lau, State Bar Number 222333
                   slau@earlysullivan.com
              3   EARLY SULLIVAN WRIGHT
                   GIZER & McRAE LLP
              4   6420 Wilshire Boulevard, 17th Floor
                  Los Angeles, California 90048
              5   Telephone: (323) 301-4660
                  Facsimile: (323) 301-4676
              6
                  Attorneys for Defendant
              7   KAI DATA, LLC
              8                        UNITED STATES DISTRICT COURT
              9                       CENTRAL DISTRICT OF CALIFORNIA
             10

             11    ETA TIKOTZKY, individually and on              Case No.: 2:21-cv-00971-JGB(SHKx)
                   behalf of all others similarly situated,
             12                                                   [PROPOSED] ORDER ON KAI
                                      Plaintiff,                  DATA, LLC’S MOTION TO
             13                                                   DISMISS FIRST AMENDED
                                vs.                               COMPLAINT PURSUANT TO
             14                                                   FED. R. CIV. P. 12(B)(6)
                   KAI DATA, LLC,
             15
                                      Defendant.                  [Honorable Jesus G. Bernal]
             16
                                                                  Date: June 28, 2021
             17                                                   Time: 9:00 a.m.
                                                                  Ctrm: 1
             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28


                                                              1
                     PROPOSED ORDER ON MOTION TO DISMISS FAC – 2:21-CV-00971-JGB(SHKx)
613217.1
           Case 2:21-cv-00971-JGB-SHK Document 28-1 Filed 04/30/21 Page 2 of 3 Page ID #:242



              1         Defendant Kai Data, LLC (“Kai Data”) filed a motion to dismiss the first
              2   amended complaint filed by plaintiff Eta Tikotzky (“FAC”) pursuant to Fed. R. Civ.
              3   P. 12(b)(6).
              4         After considering the papers filed in support and in opposition to the motion
              5   and the pleadings and records in this action, the Court finds that the FAC fails to
              6   state a claim against Kai Data under the Telephone Consumer Protection Act (i.e. 47
              7   U.S.C. § 227) (“TCPA”) because the FAC does not allege a basis for either direct or
              8   vicarious liability against Kai Data under the TCPA. The allegations in the FAC
              9   and those in the original Complaint, that were not amended, withdrawn or
             10   superseded, demonstrate that Kai Data did not “make” or “initiate” any of the
             11   alleged calls at issue, and there are no allegations to support the existence of a
             12   formal agency, apparent authority or ratification to support vicarious liability on the
             13   part of Kai Data. See e.g. Canary v. Youngevity Int’l, Inc., No. 5:18-CV-03261-
             14   EJD, 2019 WL 1275343, at *1 (N.D. Cal. Mar. 20, 2019); Naiman v. Freedom
             15   Forever, LLC, No. 19-CV-00256-JSC, 2019 WL 1790471, at *1 (N.D. Cal. Apr. 24,
             16   2019); Pascal v. Agentra, LLC, No. 19-CV-02418-DMR, 2019 WL 5212961, at *1
             17   (N.D. Cal. Oct. 16, 2019); Sheski v. Shopify (USA) Inc., No. 19-CV-06858-HSG,
             18   2020 WL 2474421, at *1 (N.D. Cal. May 13, 2020); Linlor v. Five9, Inc., No.
             19   17CV218-MMA (BLM), 2017 WL 2972447, at *1 (S.D. Cal. July 12, 2017); Ewing
             20   v. Encor Solar, LLC, No. 18-CV-2247-CAB-MDD, 2019 WL 277386, at *1 (S.D.
             21   Cal. Jan. 22, 2019).
             22         Based upon the foregoing, the Court hereby GRANTS the motion, and the
             23   FAC is ordered DISMISSED with prejudice.
             24

             25   Dated: ________________          ______________________________________
                                                               JESUS G. BERNAL
             26                                    UNITED STATES DISTRICT COURT JUDGE
             27

             28


                                                             2
                     PROPOSED ORDER ON MOTION TO DISMISS FAC – 2:21-CV-00971-JGB(SHKx)
613217.1
           Case 2:21-cv-00971-JGB-SHK Document 28-1 Filed 04/30/21 Page 3 of 3 Page ID #:243



              1                             CERTIFICATE OF SERVICE
              2

              3         I hereby certify that on April 30, 2021, I electronically filed the foregoing
              4   with the Clerk of the Court using the CM/ECF system which will send notification
              5   of such filling to the Electronic Service List for this Case.
              6         I declare under penalty of perjury under the laws of the United State of
              7   America that the foregoing is true and correct.
              8

              9

             10                                          /s/ Valerie Segura
             11                                           VALERIE SEGURA
                                                          An Employee of EARLY SULLIVAN
             12                                           WRIGHT GIZER & McRAE LLP
             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28


                                                             3
                     PROPOSED ORDER ON MOTION TO DISMISS FAC – 2:21-CV-00971-JGB(SHKx)
613217.1
